                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 LESA BARWICK,

               Plaintiff,                                  CIVIL ACTION NO.: 4:18-cv-312

        v.

 OUTBACK STEAKHOUSE OF FLORIDA,
 LLC,

               Defendant.


                                           ORDER

       Presently before the Court is the parties’ Stipulation of Dismissal. (Doc. 29.) The Plaintiff

has withdrawn the motion for attorneys’ fees, and the parties agree to dismissal of this case.

Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the Court hereby DISMISSES this

action and TERMINATES all motions and deadlines. The Clerk of Court shall CLOSE this case.

       SO ORDERED, this 26th day of November, 2019.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
